 


115 S2497 EAH: Ileana Ros-Lehtinen United States-Israel Security Assistance Authorization Act of 2018
U.S. Senate
2018-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



 
115th CONGRESS2d Session 
In the House of Representatives, U. S., 
 
September 12, 2018 
 
AMENDMENT: 
 
 That the bill from the Senate (S. 2497) entitled An Act to amend the Foreign Assistance Act of 1961 and the Arms Export Control Act to make improvements to certain defense and security assistance provisions and to authorize the appropriations of funds to Israel, and for other purposes., do pass with the following Strike out all after the enacting clause and insert: 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Ileana Ros-Lehtinen United States-Israel Security Assistance Authorization Act of 2018. (b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Appropriate congressional committees defined. 
Title I—Security assistance for Israel 
Sec. 101. Findings. 
Sec. 102. Statement of policy regarding Israel’s defense systems. 
Sec. 103. Assistance for Israel. 
Sec. 104. Extension of war reserves stockpile authority. 
Sec. 105. Extension of loan guarantees to Israel. 
Sec. 106. Transfer of precision guided munitions to Israel. 
Sec. 107. Sense of Congress on rapid acquisition and deployment procedures. 
Sec. 108. Eligibility of Israel for the strategic trade authorization exception to certain export control licensing requirements. 
Title II—Enhanced United States-Israel cooperation 
Sec. 201. United States-Israel space cooperation. 
Sec. 202. United States Agency for International Development-Israel enhanced partnership for development cooperation in developing nations. 
Sec. 203. Authority to enter into a cooperative project agreement with Israel to counter unmanned aerial vehicles that threaten the United States or Israel. 
Title III—Ensuring Israel’s qualitative military edge 
Sec. 301. Statement of policy. 
2.Appropriate congressional committees definedIn this Act, the term appropriate congressional committees means— (1)the Committee on Foreign Relations and the Committee on Armed Services of the Senate; and 
(2)the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives. ISecurity assistance for Israel 101.FindingsCongress makes the following findings: 
(1)In February 1987, the United States granted Israel major non-NATO ally status. (2)On August 16, 2007, the United States and Israel signed a 10-year Memorandum of Understanding on United States military assistance to Israel. The total assistance over the course of this understanding would equal $30 billion. 
(3)On July 27, 2012, the United States-Israel Enhanced Security Cooperation Act of 2012 (Public Law 112–150; 22 U.S.C. 8601 et seq.) declared it to be the policy of the United States to help the Government of Israel preserve its qualitative military edge amid rapid and uncertain regional political transformation and stated the sense of Congress that the United States Government should provide the Government of Israel defense articles and defense services through such mechanisms as appropriate, to include air refueling tankers, missile defense capabilities, and specialized munitions. (4)On December 19, 2014, President Barack Obama signed into law the United States-Israel Strategic Partnership Act of 2014 (Public Law 113–296) which stated the sense of Congress that Israel is a major strategic partner of the United States and declared it to be the policy of the United States to continue to provide Israel with robust security assistance, including for the procurement of the Iron Dome Missile Defense System. 
(5)Section 1679 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1135) authorized funds to be appropriated for Israeli cooperative missile defense program codevelopment and coproduction, including funds to be provided to the Government of Israel to procure the David’s Sling weapon system as well as the Arrow 3 Upper Tier Interceptor Program. (6)On September 14, 2016, the United States and Israel signed a 10-year Memorandum of Understanding reaffirming the importance of continuing annual United States military assistance to Israel and cooperative missile defense programs in a way that enhances Israel’s security and strengthens the bilateral relationship between the two countries. 
(7)The 2016 Memorandum of Understanding reflected United States support of Foreign Military Financing (FMF) grant assistance to Israel over the 10-year period beginning in fiscal year 2019 and ending in fiscal year 2028. FMF grant assistance would be at a level of $3,300,000,000 annually, totaling $33 billion, the largest single pledge of military assistance ever and a reiteration of the seven-decade, unshakeable, bipartisan commitment of the United States to Israel’s security. (8)The Memorandum of Understanding also reflected United States support for funding for cooperative programs to develop, produce, and procure missile, rocket, and projectile defense capabilities over a 10-year period beginning in fiscal year 2019 and ending in fiscal year 2028 at a level of $500 million per year, totaling $5 billion. 
102.Statement of policy regarding Israel’s defense systemsIt shall be the policy of the United States to provide assistance to the Government of Israel in order to support funding for cooperative programs to develop, produce, and procure missile, rocket, projectile, and other defense capabilities to help Israel meet its security needs and to help develop and enhance United States defense capabilities. 103.Assistance for IsraelSection 513(c) of the Security Assistance Act of 2000 (Public Law 106–280; 114 Stat. 856) is amended— 
(1)in paragraph (1), by striking 2002 and 2003 and inserting 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, and 2028; and (2)in paragraph (2)— 
(A)by striking equal to— and inserting not less than $3,300,000,000.; and (B)by striking subparagraphs (A) and (B). 
104.Extension of war reserves stockpile authoritySection 514(b)(2)(A) of the Foreign Assistance Act of 1961 (22 U.S.C. 2321h(b)(2)(A)) is amended by striking 2013, 2014, 2015, 2016, 2017, and 2018 and inserting 2018, 2019, 2020, 2021, 2022, and 2023.. 105.Extension of loan guarantees to IsraelChapter 5 of title I of the Emergency Wartime Supplemental Appropriations Act, 2003 (Public Law 108–11; 117 Stat. 576) is amended under the heading Loan Guarantees to Israel— 
(1)in the matter preceding the first proviso, by striking September 30, 2019 and inserting September 30, 2023; and (2)in the second proviso, by striking September 30, 2019 and inserting September 30, 2023. 
106.Transfer of precision guided munitions to Israel 
(a)In generalNotwithstanding section 514 of the Foreign Assistance Act of 1961 (22 U.S.C. 2321h), the President is authorized to transfer such quantities of precision guided munitions from reserve stocks to Israel as necessary for legitimate self-defense and otherwise consistent with the purposes and conditions for such transfers under the Arms Export Control Act (22 U.S.C. 2751 et seq.). (b)CertificationsExcept in case of emergency, not later than 5 days before making a transfer under this section, the President shall certify in an unclassified notification to the appropriate congressional committees that the transfer of the precision guided munitions— 
(1)does not affect the ability of the United States to maintain a sufficient supply of precision guided munitions; (2)does not harm the combat readiness of the United States or the ability of the United States to meet its commitment to allies for the transfer of such munitions; 
(3)is necessary for Israel to counter the threat of rockets in a timely fashion; and (4)is in the national security interest of the United States. 
107.Sense of Congress on rapid acquisition and deployment proceduresIt is the sense of Congress that the President should prescribe procedures for the rapid acquisition and deployment of precision guided munitions for United States counterterrorism missions, or to assist an ally of the United States, including Israel, that is subject to direct missile threat. 108.Eligibility of Israel for the strategic trade authorization exception to certain export control licensing requirements (a)FindingsCongress makes the following findings: 
(1)Israel has adopted high standards in the field of export controls. (2)Israel has declared its unilateral adherence to the Missile Technology Control Regime, the Australia Group, and the Nuclear Suppliers Group. 
(3)Israel is a party to— (A)the Convention on Prohibitions or Restrictions on the Use of Certain Conventional Weapons which may be Deemed to be Excessively Injurious or to Have Indiscriminate Effects, signed at Geneva October 10, 1980; 
(B)the Protocol for the Prohibition of the Use in War of Asphyxiating, Poisonous or Other Gases, and of Bacteriological Methods of Warfare, signed at Geneva June 17, 1925; and (C)the Convention on the Physical Protection of Nuclear Material, adopted at Vienna October 26, 1979. 
(4)Section 6(b) of the United States-Israel Strategic Partnership Act of 2014 (22 U.S.C. 8603 note) directs the President, consistent with the commitments of the United States under international agreements, to take steps so that Israel may be included in the list of countries eligible for the strategic trade authorization exception under section 740.20(c)(1) of title 15, Code of Federal Regulations, to the requirement for a license for the export, reexport, or in-country transfer of an item subject to controls under the Export Administration Regulations. (b)Report on eligibility for strategic trade authorization exception (1)In generalNot later than 120 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report that describes the steps taken pursuant to section 6(b) of the United States-Israel Strategic Partnership Act of 2014 (22 U.S.C. 8603 note). 
(2)FormThe report required under paragraph (1) shall be provided in unclassified form, but may contain a classified portion. IIEnhanced United States-Israel cooperation 201.United States-Israel space cooperation (a)FindingsCongress makes the following findings: 
(1)Authorized in 1958, the National Aeronautics and Space Administration (NASA) supports and coordinates United States Government research in aeronautics, human exploration and operations, science, and space technology. (2)Established in 1983, the Israel Space Agency (ISA) supports the growth of Israel's space industry by supporting academic research, technological innovation, and educational activities. 
(3)The mutual interest of the United States and Israel in space exploration affords both nations an opportunity to leverage their unique abilities to advance scientific discovery. (4)In 1996, NASA and the ISA entered into an agreement outlining areas of mutual cooperation, which remained in force until 2005. 
(5)Since 1996, NASA and the ISA have successfully cooperated on many space programs supporting the Global Positioning System and research related to the sun, earth science, and the environment. (6)The bond between NASA and the ISA was permanently forged on February 1, 2003, with the loss of the crew of STS–107, including Israeli Astronaut Ilan Ramon. 
(7)On October 13, 2015, the United States and Israel signed the Framework Agreement between the National Aeronautics and Space Administration of the United States of America and the Israel Space Agency for Cooperation in Aeronautics and the Exploration and Use of Airspace and Outer Space for Peaceful Purposes. (b)Continuing cooperationThe Administrator of the National Aeronautics and Space Administration shall continue to work with the Israel Space Agency to identify and cooperatively pursue peaceful space exploration and science initiatives in areas of mutual interest, taking all appropriate measures to protect sensitive information, intellectual property, trade secrets, and economic interests of the United States. 
202.United States Agency for International Development-Israel enhanced partnership for development cooperation in developing nations 
(a)Statement of policyIt should be the policy of the United States Agency for International Development (USAID) to partner with Israel in order to advance common goals across a wide variety of sectors, including energy, agriculture and food security, democracy, human rights and governance, economic growth and trade, education, environment, global health, and water and sanitation. (b)Memorandum of understandingThe Administrator of the United States Agency for International Development is authorized to enter into memoranda of understanding with Israel in order to enhance coordination on advancing common goals on energy, agriculture and food security, democracy, human rights and governance, economic growth and trade, education, environment, global health, and water and sanitation with a focus on strengthening mutual ties and cooperation with nations throughout the world. 
203.Authority to enter into a cooperative project agreement with Israel to counter unmanned aerial vehicles that threaten the United States or Israel 
(a)FindingsCongress makes the following findings: (1)On February 10, 2018, Iran launched from Syria an unmanned aerial vehicle (commonly known as a drone) that penetrated Israeli airspace. 
(2)According to a press report, the unmanned aerial vehicle was in Israeli airspace for a minute and a half before being shot down by its air force. (3)Senior Israeli officials stated that the unmanned aerial vehicle was an advanced piece of technology. 
(b)Sense of CongressIt is the sense of the Congress that— (1)joint research and development to counter unmanned aerial vehicles will serve the national security interests of the United States and Israel; 
(2)Israel faces urgent and emerging threats from unmanned aerial vehicles, and other unmanned vehicles, launched from Lebanon by Hezbollah, from Syria by Iran's Revolutionary Guard Corps, or from others seeking to attack Israel; (3)efforts to counter unmanned aerial vehicles should include the feasibility of utilizing directed energy and high powered microwave technologies, which can disable vehicles without kinetic destruction; and 
(4)the United States and Israel should continue to work together to defend against all threats to the safety, security, and national interests of both countries. (c)Authority To enter into agreement (1)In generalThe President is authorized to enter into a cooperative project agreement with Israel under the authority of section 27 of the Arms Export Control Act (22 U.S.C. 2767), to carry out research on, and development, testing, evaluation, and joint production (including follow-on support) of, defense articles and defense services, such as the use of directed energy or high powered microwave technology, to detect, track, and destroy unmanned aerial vehicles that threaten the United States or Israel. 
(2)Applicable requirementsThe cooperative project agreement described in paragraph (1) shall— (A)provide that any activities carried out pursuant to the agreement are subject to— 
(i)the applicable requirements described in subparagraphs (A), (B), and (C) of section 27(b)(2) of the Arms Export Control Act (22 U.S.C. 2767(b)(2)); and (ii)any other applicable requirements of the Arms Export Control Act (22 U.S.C. 2751 et seq.) with respect to the use, transfers, and security of such defense articles and defense services under that Act; 
(B)establish a framework to negotiate the rights to intellectual property developed under the agreement; and (C)include appropriate protections for sensitive technology. 
(d)Report on cooperation 
(1)Report requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees (as that term is defined in section 101(a) of title 10, United States Code), the Committee on Foreign Relations of the Senate, and the Committee on Foreign Affairs of the House of Representatives a report describing the cooperation of the United States with Israel with respect to countering unmanned aerial systems that includes each of the following: (A)An identification of specific capability gaps of the United States and Israel with respect to countering unmanned aerial systems. 
(B)An identification of cooperative projects that would address those capability gaps and mutually benefit and strengthen the security of the United States and Israel. (C)An assessment of the projected cost for research and development efforts for such cooperative projects, including an identification of those to be conducted in the United States, and the timeline for the completion of each such project. 
(D)An assessment of the extent to which the capability gaps of the United States identified pursuant to subparagraph (A) are not likely to be addressed through the cooperative projects identified pursuant to subparagraph (B). (E)An assessment of the projected costs for procurement and fielding of any capabilities developed jointly pursuant to an agreement described in subsection (c). 
(2)LimitationNo activities may be conducted pursuant to an agreement described in subsection (c) until the date that is 15 days after the date on which the Secretary of Defense submits the report required under paragraph (1). IIIEnsuring Israel’s qualitative military edge 301.Statement of policyIt is the policy of the United States to ensure that Israel maintains its ability to counter and defeat any credible conventional military, or emerging, threat from any individual state or possible coalition of states or from non-state actors, while sustaining minimal damages and casualties, through the use of superior military means, possessed in sufficient quantity, including weapons, command, control, communication, intelligence, surveillance, and reconnaissance capabilities that in their technical characteristics are superior in capability to those of such other individual or possible coalition states or non-state actors. 
 
 Karen L. HaasClerk.